                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


  In re Application of LUIS JAVIER MARTINEZ
  SAMPEDRO for an Order Pursuant to 28 U.S.C. §            Civil No. 3:18mc47 (JBA)
  1782 to Conduct Discovery for Use in a Foreign
  Proceeding
                                                           January 3, 2019

   RULING ON RESPONDENTS’ OBJECTION TO RULING ON MOTION TO COMPEL
                       RECIPROCAL DISCOVERY

       The Respondents object to Magistrate Judge Spector’s Ruling denying Respondents’

Motion to Compel Reciprocal Discovery [Doc. # 84], seeking this Court’s review of that order. For

the reasons that follow, the Respondents’ Objections [Doc. ## 91, 92] to that ruling are overruled.

   I. Background

       The Court assumes the parties’ familiarity with the underlying discovery disputes in this

case. After finding that Petitioner is entitled to some discovery from the Respondents under 28

U.S.C. § 1782, (Ruling on Resps.’ Mot. to Quash and Pet.’s Mot. to Compel [Doc. # 55]), this Court

referred several discovery motions, including the Respondents’ Motion to Compel Reciprocal

Discovery [Doc. # 61], to Magistrate Judge Spector [Doc. # 68]. Judge Spector denied the

Respondents’ Motion for Reciprocal Discovery, holding that although courts have authority to

order reciprocal discovery in § 1782 cases, no such order is warranted in this case. (See Ruling on

Resps.’ Mot. to Compel (“the Ruling”).) The Fund Respondents object to Judge Spector’s ruling,

and Respondent Sorensen joins that objection.

   II. Discussion

   A. Legal Standard and Standard of Review
       In granting a request for discovery under § 1782, courts have broad discretion in deciding

whether to also grant reciprocal discovery. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.

241, 262 (2004) (“When information is sought by an ‘interested person,’ a district court could

condition relief upon that person’s reciprocal exchange of information.” (emphasis added));

Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1102 (2d Cir. 1995) (“if the district court wished

to insure procedural parity . . . it could have conditioned relief upon the parties’ reciprocal

exchange of information”); In re Esses, 101 F.3d 873, 876 (2d Cir. 1996) (“Section 1782 grants

district courts wide discretion to determine whether to grant discovery and equally wide discretion

to tailor such discovery to attendant problems.”). “Substantively, so long as the district court

fashions its order in accordance with the ‘twin aims’ of § 1782, ‘providing efficient means of

assistance to participants in international litigation in our federal courts and encouraging foreign

countries by example to provide similar means of assistance to our courts,’ . . . it acts within its

discretion.” In re Esses, 101 F.3d 873 (quoting In re Malev Hungarian Airlines, 964 F.2d 97, 100 (2d

Cir. 1992)).

       A district court may modify or set aside a magistrate judge’s decision on “[n]ondispositive

[m]atters” only if “clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a). Under that standard,

the reviewing court may not modify the magistrate judge’s decision “simply because we would

have decided the case differently” and instead “must ask whether, on the entire evidence, it is left

with the definite and firm conviction that a mistake has been committed.” Easley v. Cromartie, 532

U.S. 234, 242 (2001) (internal quotations omitted). “Matters concerning discovery generally are

considered ‘nondispositive’ of the litigation.” Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522,

525 (2d Cir. 1990). Thus decisions of magistrate judges under § 1782 are generally reviewed by

district courts under the clearly erroneous standard. See, e.g. In re XPO Logistics, Inc., 2017 WL

                                                  2
6343689 (S.D.N.Y. 2017) (reviewing for clear error the magistrate judge’s decision to grant in part

petitioner’s request for discovery under § 1782).

    B. Magistrate Judge Spector’s Ruling Denying Respondents’ Motion to Compel

        Judge Spector’s denial of the Respondents’ Motion to Compel acknowledged that courts

have authority to grant reciprocal discovery under § 1782 but are not required to do so, with the

question left to the discretion of the courts. The ruling cited cases from district courts in this circuit

which, in deciding whether to grant reciprocal discovery under § 1782, considered factors like the

respondent’s ability to procure discovery abroad, whether the respondent is a party to the foreign

proceeding and, relatedly, whether a respondent who is not a party to the foreign proceeding has

any purpose for requesting reciprocal discovery. (Ruling at 4.)

        The Ruling also addressed the Respondents’ argument that they have a “substantial

interest” in the foreign proceedings and have tailored their request for reciprocal discovery to

“obtain evidence critical to the foreign proceedings.” (Id.) Judge Spector found that because the

“Respondents are not parties to the Spanish Litigation and, therefore, cannot request discovery or

submit evidence in that proceeding,” it is therefore “not clear how Respondents would use the

reciprocal discovery even if the Court granted the request.” (Id.) The Ruling also declined to

consider the Respondents’ possible uses of the requested reciprocal discovery in the ICC

Arbitration because that foreign proceeding is not the one for which the underlying § 1782

discovery was granted, citing this Court’s earlier Ruling on the Respondents’ Motion to Quash and

the Petitioner’s Motion to Compel. (Id.)

        Respondents argue that Judge Spector’s Ruling “erred in refusing to grant reciprocal

discovery” and should therefore be modified by this Court. (Resps.’ Mot. at 6.) The Respondents

acknowledge that a grant of reciprocal discovery is discretionary, not mandatory, (see id.), but

                                                    3
argue that Judge Spector’s decision not to grant such discovery was nonetheless in error. The

Respondents argue that the Ruling erred by (i) ignoring the ICC arbitration in finding that the only

foreign proceeding at issue is the Spanish Litigation; (ii) failing to consider whether the

Respondents have a “substantial interest” in the foreign proceedings and instead considering only

whether they are “formally-named” parties; and (iii) failing to consider the standards for reciprocal

discovery set forth in Consorcio Minero, S.A. v. Renco Grp. Inc., 2012 WL 1059916 (S.D.N.Y 2012).

(See Resps.’ Mot. at 6-10.) Petitioner argues that those questions were “committed to [Magistrate

Judge Spector’s] discretion” and that Respondents have failed to show that the Ruling contained

any error at all, let alone the sort of clear error “that would justify a reversal” of a magistrate judge’s

decision on a discovery matter. (Pet.’s Opp. to Resps.’ Obj. [Doc. # 96] at 6.)

        In support of their contention that the Ruling erred in holding that the only foreign

proceeding at issue is the Spanish Litigation, the Respondents claim that “[r]eciprocal discovery is

meant to ensure procedural ‘parity’ for all foreign parties and in all relevant foreign litigation.”

(Resps.’ Mot. at 7 (emphasis in original).) Respondents argue that because this Court declined to

issue a protective order prohibiting Petitioner from using any discovery obtained through § 1782

in the ICC arbitration, (Ruling on Resps.’ Mot. to Quash and Pet.’s Mot. to Compel at 11-12), there

will be no “procedural parity” if they are not granted reciprocal discovery for use in that arbitration.

(Id. at 7-8.) However, the Respondents cite only Consorcio Minero in support of this argument,

offering no other authority for their assertion that “parity” is required “for all foreign parties and

in all relevant foreign litigation.” In light of the broad discretion granted to courts on this question

and the other district court cases cited in the Ruling which suggest that the Respondents are not

entitled to reciprocal discovery, that Magistrate Judge Spector did not reach the same outcome as

the court in Consorcio Minero was not clear error.

                                                    4
        In support of their contention that the Ruling “erred by failing to even address” whether

Respondents have a “substantial interest” in the foreign proceedings and finding that “it is not clear

how Respondents would use the reciprocal discovery” because they are non-parties to the Spanish

Litigation, the Respondents again cite only Consorcio Minero. (See Resps.’ Mot. at 8.) Respondents

argue that under that case, the “correct inquiry is not whether Respondents are formally-named

‘parties’ in the Spanish Litigation, but instead whether they have a “substantial interest in each of

the [foreign] actions” and whether both proceedings “arise out of the same set of facts.” (Resps.’

Mot. at 8 (quoting Consorcio Minero, 2012 WL 1059916 at *4) (alteration in original).) In contrast,

the Ruling cites cases which rely more heavily on whether a respondent requesting reciprocal

discovery is “a party to the underlying litigation.” (Ruling at 4 (citing, inter alia, Deposit Ins. Agency

v. Leontiev, 2018 WL 3536083, at *11 (S.D.N.Y. 2018)).) Again, in light of the broad discretion

granted to courts on this question and the other district court cases cited in the Ruling which

suggest that non-parties to the foreign proceeding are often not entitled to reciprocal discovery,

that Judge Spector did not use the same test or reach the same outcome as the court in Consorcio

Minero was not clear error.

        Finally, in support of their contention that the Ruling erred by failing to consider the

standards for reciprocal discovery set forth in Consorcio Minero, the Respondents again cite only

to that case. (See Resps.’ Mot. at 8-10.) In deciding whether to grant reciprocal discovery, Judge

Spector exercised the broad discretion granted to courts under § 1782 to determine how the

principles of that statute and the relevant caselaw apply to the Respondents’ request. In the absence

of any controlling authority requiring Magistrate Judge Spector to follow the reasoning of

Consorcio Minero and given the Ruling’s consideration of other relevant cases, the Ruling’s

differences from the opinion in that case again do not constitute clear error.

                                                    5
       Respondents essentially argue that Judge Spector should have followed the reasoning and

standards of Consorcio Minero in considering their request for reciprocal discovery, but they have

made no showing that Judge Spector’s apparent decision not to do so was beyond the scope of the

court’s discretion, nor have they shown that it was “clearly erroneous or contrary to law.” In the

absence of any such showing, this Court cannot set aside the order of a magistrate judge on a

nondispositive motion. See Fed. R. Civ. P. 72(a).

   III. Conclusion

       For the foregoing reasons, Respondents’ Objection to the Ruling on Respondents’ Motion

to Compel Reciprocal Discovery [Doc. # 91] is OVERRULED.




                                             IT IS SO ORDERED.

                                                /s/
                                             Janet Bond Arterton, U.S.D.J.


                                  Dated at New Haven, Connecticut this 3rd day of January 2019.




                                                    6
